Bell, Chief Judge.
1. The defendant was tried and convicted in the Superior Court of Fulton County for the possession of marijuana. The defendant contends that venue was not established in Fulton County. The evidence showed a conspiracy between the defendant and two other persons to sell a quantity of marijuana to a state undercover agent. The negotiations for the sale took place in Clayton County. The transfer of possession and the consummation of the sale was attempted in a shopping center parking lot in Fulton County but for reasons not germane here a completed sale and transfer was not made. Defendant and the undercover agent left this locale and returned to Clayton County where the former was arrested. Two other state agents, who were observing the whole transaction, testified that shortly after defendant’s departure from the parking lot, the two other co-conspirators were arrested and they had in their possession a quantity of marijuana. Both these witnesses testified that the arrest was made in Fulton County. Their testimony as to the locale of the arrest was based on hearsay. Hearsay is competent and admissible to prove county lines and boundaries. Wimbish v. State, 70 Ga. 718 (3). The proof of venue was sufficient.
2. The state undercover agent who negotiated with defendant and his co-conspirators had concealed upon his person an electronic transmitting device which transmitted the conversations to another state agent. It was not error to permit the latter to testify as to the conversations he overheard. Code Ann. § 26-3006; Cross v. State, 128 Ga. App. 837 (198 SE2d 338).
3. The evidence authorized the conviction. Possession by one co-conspirator is also possession by all other co-conspirators. Horton v. State, 66 Ga. 690.
4. The enumeration of error concerning the court’s charge to the jury is without merit.

Judgment affirmed.


Deen and Quillian, JJ., concur.